                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         CISCO SYSTEMS, INC., et al.,
                                   8                                                        Case No. 5:20-cv-04773-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART
                                  10                                                        ADMINISTRATIVE MOTION TO FILE
                                         SHENZHEN USOURCE TECHNOLOGY                        UNDER SEAL
                                  11     CO., et al.,
                                                                                            Re: Dkt. No. 43
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Cisco Systems, Inc. and Cisco Technology, Inc.’s (collectively, “Cisco”) move to

                                  15   seal documents in connection with its concurrently filed motion for leave to file a second amended

                                  16   complaint (Dkt. No. 44) and motion for temporary restraining order (“TRO motion”) (Dkt. No.

                                  17   45). Dkt. No. 43. First, Cisco seeks to temporarily seal for 15 days its motion for leave to file a

                                  18   second amended complaint, the proposed second amended complaint (“PSAC”), the TRO motion,

                                  19   the proposed order granting the TRO motion, and other documents accompanying the motions in

                                  20   their entirety. Id. at 3–5. After the expiration of the 15-day period, Cisco seeks to permanently

                                  21   seal portions of these documents. Id. at 5–8. This request presumes that the Court would grant

                                  22   Cisco’s motion to amend and TRO motion; however, the Court has denied those motions and now

                                  23   considers the motion to seal in view of that result. Dkt. No. 46. For the following reasons, the

                                  24   Court grants in part and denies in part Cisco’s administrative motion to seal.

                                  25          “Historically, courts have recognized a general right to inspect and copy public records and

                                  26   documents, including judicial records and documents.” Kamakana v. City & Cty. of Honolulu,

                                  27   447 F.3d 1172, 1178 (9th Cir. 2006) (quotation omitted). If the court record is “more than

                                  28   Case No.: 5:20-cv-04773-EJD
                                       ORDER GRANTING IN PART ADMIN. MOT. TO SEAL
                                                                         1
                                   1   tangentially related to the merits of the case”—as is the case with the PSAC—then there is a

                                   2   “strong presumption in favor of access.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                   3   1092, 1102 (9th Cir. 2016); Kamakana, 447 F.3d at 1178. To overcome this presumption, the

                                   4   party who wishes to keep the record under seal must “articulate compelling reasons supported by

                                   5   specific factual findings” for doing so. Kamakana, 447 F.3d at 1178. “The mere fact that the

                                   6   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   7   litigation will not, without more, compel the court to seal its records.” Id. at 1179. Courts

                                   8   applying the compelling reasons standard have upheld the sealing of trade secrets, marketing

                                   9   strategies, product development plans, detailed product-specific financial information, customer

                                  10   information, internal reports and other such materials that could harm a party's competitive

                                  11   standing. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008); Opperman v.

                                  12   Path, Inc., No.13-cv-00453-JST, 2017 WL 1036652, at *1 (N.D. Cal. Mar. 17, 2017); Lucas v.
Northern District of California
 United States District Court




                                  13   Breg, Inc., No. 15-cv-00258-BAS-NLS, 2016 WL 5464549, at *1 (S.D. Cal. Sept. 28, 2016);

                                  14   Rodman v. Safeway Inc., No. 11-cv-03003-JST, 2015 WL 13673842 (N.D. Cal. Aug. 4, 2015).

                                  15          Having considered Cisco’s moving papers, the Court finds that Cisco’s request does not

                                  16   comply with Civil Local Rule 79-5(b) in that it is not narrowly tailored to seek sealing of only

                                  17   sealable material. Specifically, Cisco has not provided compelling reasons for sealing the

                                  18   requested documents in their entirety in view of the Court’s denial of its motion to amend and the

                                  19   TRO motion. However, the Court finds that Cisco has presented sufficient justification for

                                  20   maintaining its confidential information under seal, as well as the identities of the two proposed

                                  21   defendants sought to be added in the PSAC (“the Proposed Defendants”). Dkt. No. 43 at 4–8.

                                  22   Accordingly, the Court GRANTS Cisco’s motion to seal the following:

                                  23

                                  24                     Document                                      Portions to be Sealed
                                        Cisco’s Motion for Leave to File Second            Names of the Proposed Defendants wherever
                                  25
                                        Amended Complaint (Dkt. No. 44)                    they appear throughout the entire document
                                  26

                                  27

                                  28   Case No.: 5:20-cv-04773-EJD
                                       ORDER GRANTING IN PART ADMIN. MOT. TO SEAL
                                                                         2
                                        Declaration of Stephen Steinberg in Support of Names of the Proposed Defendants wherever
                                   1
                                        Cisco’s Motion for Leave to File Second        they appear throughout the entire document
                                   2    Amended Complaint (Dkt. No. 44-1)

                                   3    [Proposed] Second Amended Complaint (Dkt.      Names of the Proposed Defendants wherever
                                        No. 44-2)                                      they appear throughout the entire document
                                   4                                                   Pg. 9, lines 3-15
                                                                                       Pg. 10, lines 7-9, 11-14
                                   5
                                                                                       Pg. 15, lines 10-25
                                   6                                                   Pg. 17, lines 9-11, 15-21
                                                                                       Pg. 16, lines 18-24
                                   7                                                   Pg. 18, lines 14-23
                                                                                       Pg. 20, lines1-2, 6-13
                                   8
                                   9    Cisco’s Motion for Temporary Restraining       Names of the Proposed Defendants wherever
                                        Order (Dkt. No. 45)                            they appear throughout the entire document
                                  10                                                   Pg. 7, line 25
                                                                                       Pg. 8, lines 1-11
                                  11                                                   Pg. 13, lines 7-9
                                                                                       Pg. 24, lines 3-4
                                  12
Northern District of California
 United States District Court




                                  13    Declaration of First Witness in Support of     Names of the Proposed Defendants wherever
                                        Cisco’s Motion for Temporary Restraining       they appear throughout the entire document
                                  14    Order (Dkt. No. 45-1)                          Pg. 1, line 1
                                                                                       Pg. 8, line 10
                                  15
                                        Declaration of Second Witness in Support of    Names of the Proposed Defendants wherever
                                  16
                                        Cisco’s Motion for Temporary Restraining       they appear throughout the entire document
                                  17    Order (Dkt. No. 45-5)                          Pg. 1, lines 1, 11
                                                                                       Pg. 3, lines 1-2, 21-26, 28
                                  18                                                   Pg. 4, lines 1-4, 6-7, 22-23, 25-26
                                                                                       Pg. 5, lines 4, 7-9, 15-16, 22-27
                                  19                                                   Pg. 6, line 15
                                  20
                                        Declaration of Third Witness in Support of     Names of the Proposed Defendants wherever
                                  21    Cisco’s Motion for Temporary Restraining       they appear throughout the entire document
                                        Order (Dkt. No. 45-6)                          Pg. 1, lines 1, 24-28
                                  22                                                   Pg. 2, lines 1-7, 9
                                                                                       Pg. 8, lines 2-3, 18
                                  23

                                  24    [Proposed] Order Granting Cisco’s Motion for   Names of the Proposed Defendants wherever
                                        Temporary Restraining Order (Dkt. No. 45-8)    they appear throughout the entire document
                                  25

                                  26   ///

                                  27   ///

                                  28   Case No.: 5:20-cv-04773-EJD
                                       ORDER GRANTING IN PART ADMIN. MOT. TO SEAL
                                                                         3
                                   1          By June 3, 2021, Cisco shall file revised redacted versions of its motion for leave to file a

                                   2   second amended complaint, its TRO motion, and all accompanying documents that comport with

                                   3   the above. Civ. L.R. 79-5(f).

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 27, 2021

                                   6                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   7                                                   United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-04773-EJD
                                       ORDER GRANTING IN PART ADMIN. MOT. TO SEAL
                                                                         4
